Citation Nr: 1445903	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-32 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a skin disorder (contact dermatitis, lichen simplex, xerosis, and atypical psoriasis), to include as due to exposure to Agent Orange.  


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to March 1969, to include service in the Republic of Vietnam.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cheyenne, Wyoming (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2011 VA Form 9 hearing election from, the Veteran checked boxes indicating that wanted a Board (BVA) hearing by live videoconference.  In subsequent January 2012 correspondence, the Veteran indicated that he did not want to have the video hearing with BVA until he provided testimony at a hearing before a Decision Review Officer (DRO) as previously requested.  

The Board remanded the appeal for a DRO hearing in March 2012.  A DRO hearing was held in March 2013 and the hearing transcript has been associated with the record.  The Board finds, however, that the Veteran has not withdrawn his request for a Board videoconference hearing.  As such, the Board finds that a videoconference hearing should be scheduled, based on the earliest availability, and the Veteran should be notified of the time and place of the hearing.  Because videoconference hearings are scheduled by the AOJ, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.704(a) (2013); see also 38 C.F.R. 
§ 20.700 (2013) (a hearing on appeal will be granted if an appellant expresses a desire to appear in person).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board.  The AOJ should send notice of the scheduled hearing to the Veteran, a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



